Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 16, 2011 XL GROUP Public Limited Company (Exact name of registrant as specified in its charter) Ireland 1-10804 98-0665416 (State or other jurisdiction of (Commission (IRS Employer incorporation) File Number) Identification No.) No. 1 Hatch Street Upper, 4 th Floor, Dublin, Ireland 2 (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: +353 (1) 405-2033 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (c) On June 16, 2011, XL Group plc (the Company) announced that Peter R. Porrino will be appointed as Executive Vice President and Chief Financial Officer of the Company and as Executive Vice President of its wholly-owned subsidiary XL Global Services, Inc. (XLGS), with an anticipated start date of August 25, 2011. Mr. Porrino will report to the Companys Chief Executive Officer. Mr. Porrino, age 54, has served as the Global Director of Insurance Industry Services for Ernst & Young since 1999. Biographical and other information relating to Mr. Porrino are set out in the attached press release. On June 18, 2011, the Company and XLGS entered into an employment agreement with Mr. Porrino that will commence on August 25, 2011 and have a three year term. Mr. Porrinos base salary will be $600,000, and he will be eligible to participate in the Companys annual incentive program, with a target bonus opportunity of 150% of his base salary. His minimum annual bonus for calendar year 2011 will be his target bonus, prorated based on his start date. Mr.
